Citation Nr: 0200157	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  01-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the veteran's petition to reopen his 
claim for service connection for PTSD was denied.  The 
veteran subsequently perfected an appeal of that decision.  A 
hearing on this appeal was held in September 2001, before the 
undersigned Board member.  

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for hepatitis C.  However, at the September 2001 
hearing he withdrew his appeal of this claim.  See 38 C.F.R. 
§ 20.204 (2001).  Accordingly, this issue is no longer before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in a September 1999 decision.  

2.  The evidence added to the record subsequent to the 
September 1999 decision, including testimony and statements 
of the veteran and medical evidence, is new and not 
redundant, and bears directly and substantially upon the 
specific matter under consideration.  




CONCLUSIONS OF LAW

1.  The Board's September 1999 decision denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 20.1100, 3.104(a) (2001).

2.  The evidence received subsequent to the September 1999 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the Board denied the veteran's claim of 
entitlement to service connection for PTSD in a September 
1999 decision.  The denial was based on the lack of 
verification of the veteran's averred stressors.  This 
decision stands as the last final decision on this issue.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104 (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

Prior to the Board's September 1999 decision the evidence of 
record consisted of the veteran service medical records, 
service personnel records, private and VA treatment records 
showing treatment for PTSD, VA examination reports diagnosing 
the veteran with PTSD, statements by the veteran regarding 
his stressors in service, and unit reports from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for the 490th General Supply Company and the 574th General 
Supply Company, the veteran's units while he served in 
Vietnam. 

Subsequent to the September 1999 decision, the veteran has 
submitted VA treatment records indicating he is still being 
treated for PTSD, and testimony at a hearing before a member 
of the Board in September 2001.  Because his hearing 
testimony consisted of additional specifics about his 
stressors which allow for verification through additional 
development, the Board finds that this testimony is new, in 
that it has not been previously submitted and is not simply 
duplicative of prior evidence.  Additionally, the Board finds 
this testimony to be material, in that it specifically 
addresses a central aspect of the veteran's claim, that is, 
verification of his stressors.

Accordingly, the veteran has presented new and material 
evidence sufficient to reopen his claim for PTSD, and his 
petition to reopen is granted.  

The Board notes that while the veteran's claim was pending, 
38 U.S.C.A. § 5100 et seq. were amended, effective for all 
pending claims.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  As 
a result of the amendments, the VA is obligated to assist all 
claimants in the development of their claims, unless there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition, the statute amplified 
the duty to assist and more specifically defined it.  Id.  

Furthermore, VA has recently promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  

Because the Board is granting the veteran's petition to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, the veteran is not 
prejudiced by the decision not to remand this issue to the RO 
for consideration pursuant to the new law and regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further notes that the new regulations amended the 
regulatory provision governing review of new and material 
evidence claims, 38 C.F.R. § 3.156(a).  However, because the 
effective date assigned to the amendment is for claims filed 
after August 29, 2001, the changes do not affect 
consideration of the veteran's claim, which was received in 
July 2000.  



ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.


REMAND

As noted previously, while the veteran's claim was pending, 
38 U.S.C.A. § 5100 et seq. were amended, effective for all 
pending claims, and regulations implementing these amendments 
have been promulgated.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5100 et seq., (West Supp. 2001); 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  As a result of the 
amendments, the VA is obligated to assist all claimants in 
the development of their claims, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001). 

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's newly reopened claim of 
entitlement to service connection for PTSD.  

Specifically, the veteran has identified as a stressor the 
deaths of seven soldiers in the 9th Infantry Division in a 
mortar attack.  The unit records for the veteran's unit, the 
574th Supply and Service Company, indicate that the 9th 
Infantry Division was stationed at Dong Tam during the time 
the veteran was stationed there from August 1967 to December 
1967.  These records also verify that mortar attacks were 
sustained during this period.  However, they do not verify 
deaths in other units.  Accordingly, to verify the deaths of 
the seven members of the 9th Infantry Division, and to verify 
enemy activity at Dong Tam which may be present in these 
records, the RO should again contact USASCRUR and attempt to 
obtain the unit records of the 9th Infantry Division, for the 
period from August 1967 to December 1967.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) and request that the 
USASCRUR make an effort to corroborate 
the veteran's stressor that seven members 
of the 9th Infantry Division stationed at 
Dong Tam during the period from August 
1967 to December 1967 were killed in a 
mortar attack.  Any additional 
information requested by USASCRUR should 
be provided.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the recently promulgated regulations 
is completed.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), to be codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


